Citation Nr: 0908996	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-00 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a service connected right shoulder disability.

2.  Entitlement to service connection for special monthly 
compensation for loss of use of a creative organ.  

3.  Whether the July 2000 RO decision which assigned an 
effective date of February 1998 effective date for a 100 
percent disability rating for a service connected acquired 
psychiatric disorder contained clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005, November 2006, and December 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado. 

In August 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for a 
medical opinion and examination.  The action specified in the 
August 2007 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In his January 2006 and January and May 2008 substantive 
appeals, the Veteran requested a hearing before a member of 
the Board, but he withdrew that request in a July 2008 
submission.  


FINDINGS OF FACT

1.  The Veteran's range of motion of his right shoulder is 
not limited to shoulder level, he has not presented evidence 
of arthritis in two or more major joints, and he has never 
been found to have ankylosis of the shoulder or non-union, 
mal-union, or dislocation of the humerus, clavicle, or 
scapula.  

2.  The evidence of record does not demonstrate atrophy or 
deformity of either testicle or loss of use of a creative 
organ.

3.  The July 2000 rating decision that assigned the Veteran's 
service connected acquired psychiatric disability an 
evaluation of 100 percent disabling effective February 1998, 
was based on the law and facts known at the time and 
constituted a reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for the 
Veteran's service-connected right shoulder disability have 
not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
Diagnostic Code 5003, 5200-52003 (2008).

2.  The criteria for an award of special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 U.S.C.A. § 1114(k) (West Supp. 2007); 38 C.F.R. § 
3.350(a)(1) (2008).

3.  The July 2000 rating decision that assigned an evaluation 
of 100 percent disabling effective February 1998 did not 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was granted for degenerative joint disease 
of the right shoulder, status post rotator cuff tear in a 
December 2007 rating decision and the RO assigned a 10 
percent disability rating effective August 2002.  The Board 
notes that the RO reopened a prior claim for entitlement to 
service connection for a right shoulder disability based on 
new and material evidence.  The Veteran timely appealed, 
seeking entitlement to a disability rating in excess of 10 
percent.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

In general, degenerative arthritis is evaluated according to 
the criteria under 38 C.F.R. §4.71a Diagnostic Code 5003.  
The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Id.  Alternatively, when there is x-ray evidence of 
involvement of 2 or more joints or of 2 or more joint groups, 
a 10 percent rating is warranted, and, if additionally, there 
are occasional incapacitating exacerbations, a 20 percent 
rating is appropriate.  Id.

Limitation of motion of the arm, including the shoulder is 
rated under Diagnostic Code 5201.  Under 38 C.F.R. § 4.71a 
Diagnostic Code 5201, a 40 percent rating is assigned for 
limitation of the arm to 25 degrees from the side, a 30 
percent rating is assigned where motion of the arm is limited 
to between the side and shoulder level, and a 20 percent 
rating is assigned where motion of the arm is limited at the 
shoulder level.

The Veteran was afforded VA examinations in December 2002 and 
October 2007.  At the December 2002 VA examination, the 
Veteran reported that he injured his right shoulder in 
service and has since experienced pain on activity, such as 
reaching overhead or when repeatedly lifting.  On 
examination, there was no tenderness to palpation or muscle 
atrophy.  The Veteran had full range of motion of the right 
shoulder, but experienced pain on repetitive motion.  The 
examiner assigned a 20 degree loss of forward flexion based 
on pain and fatigue, for a revised range of motion of 160 out 
of 180 degrees flexion, but noted that there was no evidence 
of weakness, incoordination, or instability.  The examiner 
diagnosed the Veteran with chronic rotator cuff tear, right 
shoulder, with degenerative joint disease.  He noted that the 
Veteran's disability could limit certain activities that 
didn't appear essential to his daily routine.  

VA treatment records on multiple occasions note a history of 
right shoulder pain and show that in September 2005, the 
Veteran reinjured his right shoulder and reported that he was 
unable to lift his arm above his shoulder without 
experiencing extreme pain.  The Veteran was noted to have 
full range of motion, although he had pain on abduction at 
greater than 90 degrees.  He was diagnosed with a probable 
rotator cuff injury.  

Treatment records from Dr. "J.R." of Orthopaedic Physicians 
of Colorado show that the Veteran first sought treatment 
there in September 2006, complaining of pain and limited 
range of motion.  He was diagnosed with right shoulder pain, 
impingement, and acromioclavicular arthritis.  In January 
2007, the Veteran underwent surgery on his right shoulder, 
during which the surgeon observed an absent right biceps 
tendon, remote tear, and SLAP lesion.  He recovered well and 
a treatment note from September 2007 shows that he was still 
suffering from mild impingement, but had no loss of range of 
motion.   

However, a September 2007 e-mail from the Veteran included a 
long list of every day activities that the Veteran asserts he 
can no longer do because of his right shoulder pain.  

Shortly thereafter, the Veteran started receiving physical 
therapy from Performax PT.  An evaluation from October 2007 
reports muscle tightness and diminished range of motion of 
the right shoulder as follows: 0 to 155 out 180 degrees 
flexion, 0 to 165 out of 180 degrees abduction, 0 to 88 out 
of 90 degrees external rotation, and 0 to 75 out of 90 
degrees external rotation.  

The Veteran was afforded another VA examination in October 
2007.  At that time, he reported mild weakness and 
fatigability in his right shoulder, but denied pain, locking, 
stiffness, swelling, or instability.  The examiner noted that 
he can dress and undress, eat, write, and drive without 
assistance and that he has no limitations on standing, 
walking, running, or sitting due to his shoulder disability.  
However, the Veteran does have difficulty lifting more than 
five to ten pounds overhead.  On examination, the examiner 
noted a well healed surgical scar over his AC joint 1 inch in 
length which was non-tender and did not adhere to the 
underlying soft tissue.  Range of motion testing showed 
flexion of 0 to 175 out of 180 degrees, abduction of 0 to 165 
out of 180 degrees, external rotation of 0 to 80 out of 90 
degrees, and internal rotation of 0 to 75 out of 90 degrees.  
Mild pain was present at full flexion and abduction.  Muscle 
strength was undiminished, but there was mild incoordination 
and fatigability on repetitive testing.  The examiner 
assigned an additional five degrees loss of range of motion 
of shoulder abduction based on pain, incoordination, and 
fatigability.  X-rays showed some mild degenerative changes.  

VA treatment notes from April 2008 note that the Veteran's 
shoulder is "doing great now."  Such a statement provides 
highly probative evidence against this claim.  

The above evidence shows that the Veteran consistently has 
been able to raise his arm above his right shoulder, although 
it was painful to do so immediately following his September 
2005 re-injury.  Therefore, entitlement to a higher 
disability rating under Diagnostic Code 5201 is clearly not 
warranted.  

As the Veteran has never been found to have ankylosis of the 
shoulder or non-union, mal-union, or dislocation of the 
humerus, clavicle, or scapula, 38 C.F.R.  § 4.71a Diagnostic 
Codes 5200 and 5203 are not for application.

Additionally, the Board has considered whether the Veteran's 
surgical scar warrants a separate rating under Diagnostic 
Codes 7801-7804, but as the Veteran's scar is superficial, is 
not painful or unstable, and does not exceed an area of 144 
square inches or greater, a compensable rating is not 
warranted.  

Finally, there is no evidence that the Veteran has been 
granted service connection for arthritis in any other joints 
besides the right shoulder or suffers from incapacitating 
exacerbations, thus, a disability rating in excess of 10 
percent under Diagnostic Code 5003 is not warranted.  

Simply stated, the Board finds that the post-service medical 
records, as a whole, including the VA examinations cited 
above, provide evidence against this claim, outweighing the 
Veteran's statements and the evidence that supports these 
claims. 

Also considered by the Board is whether any of the Veteran's 
disabilities on appeal warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The schedular rating criteria reasonably describe the 
Veteran's symptomatology, including his complaints of pain 
and limitation of motion.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

In conclusion, the Board does not find evidence that the 
Veteran's disabilities on appeal should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
Veteran filed the claim to the present supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The preponderance of evidence of record is against referral 
for extraschedular consideration or any increase in the 
evaluations assigned for the Veteran's right shoulder 
disability on appeal on a schedular basis.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Special Monthly Compensation for Loss of Use of a Creative 
Organ

The Veteran was granted service connection for erectile 
dysfunction secondary to his service connected acquired 
psychiatric disability in November 2005 and assigned a non-
compensable rating.  In January 2006, he filed a claim for 
special monthly compensation for loss of use of a creative 
organ which was denied in a November 2006 rating decision.  

Under 38 U.S.C.A. § 1114(k) (West Supp. 2007) and 38 C.F.R. § 
3.350(a) (2008), VA provides special monthly compensation for 
loss of use of a creative organ.  The law provides that if a 
veteran, as the result of a service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
testicles, VA will pay special monthly compensation in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability.  Id.

Loss of use of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ.  Loss of use of one 
testicle will be established during examination by a board 
that finds: (a) the diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the 
paired normal testicle; or (b) the diameters of the affected 
testicle are reduced to one-half or less of the corresponding 
normal testicle and there is alteration of consistency so 
that the affected testicle is considerably harder or softer 
than the corresponding normal testicle; or (c) if neither of 
the conditions (a) or (b) is met, when a biopsy, recommended 
by a board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i).

In the instant case, the medical evidence does not 
demonstrate any of the conditions enumerated above for loss 
of use of a creative organ.  

The Veteran was afforded a VA examination in October 2007.  
The Veteran's genitalia were examined and no abnormalities 
were noted.  The Veteran reported that he able to get an 
erection and achieve penetration, but suffers from impaired 
ejaculatory response.  

One of the Veteran's doctors, Dr. "L.L.", submitted a 
letter in January 2007 noting that the Veteran is being 
treated with Zoloft, a known side effect of which is sexual 
dysfunction.  However, she makes no mention of any testicular 
deformity or atrophy and none is noted in any of the other 
treatment records.  It is important for the Veteran to 
understand that "loss of use" means "loss of use", not 
simply "impairment of use" or ejaculatory response.  

Accordingly, the Board concludes that the criteria for 
special monthly compensation based on the loss of use of a 
creative organ have not been met.  As the preponderance of 
the evidence is against the Veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date

The appellant claims that there was clear and unmistakable 
error (CUE) in a July 2000 rating decision, in which the RO 
assigned a 100 percent rating for the Veteran's acquired 
psychiatric disorder, effective in February10, 1998.  He 
contends that the RO should have assigned an earlier 
effective date for the 100 percent rating.  The RO notified 
the Veteran of the July 2000 decision and of his appellate 
rights, that same month.  He did not appeal the decision and 
the decision became final.  See 38 U.S.C.A. § 7105(c), 38 
C.F.R. § 20.1103.  In February 2005, the Veteran filed a 
claim for an earlier effective date for the 100 percent 
disability rating for his service connected acquired 
psychiatric disorder.  Although, the Veteran does not 
specifically claim CUE, his attorney clarified that this is 
what he is asserting in a January 2008 letter.  

Pursuant to 38 C.F.R. § 3.104(a) (2008), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A.  § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  The Court of appeals has provided 
a three part test to determine if there was CUE in a prior 
decision, as follows:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  Luallen v. Brown, 
8 Vet. App.92, 95 (1995).  A mere misinterpretation of facts 
does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

CUE " is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Neither the Veteran nor his representative has clarified why 
exactly they believe that the RO's decision to assign an 
effective date of February 10, 2008 should be considered CUE.  
The Veteran's letters and statements, such as a February 2005 
letter, focus on the fact he has suffered from an acquired 
psychiatric disorder since separation from service, but did 
not disclose the severity of his symptoms until 1995, because 
he was afraid he would be locked up.  

Even assuming this is true, this does not mean that the RO 
erred in July 2000 by assigning the effective date for the 
Veteran's increase in disability.  To explain why, it is 
necessary to review the law for assigning effective dates in 
increased rating claims.  

38 U.S.C.A. § 5110(a) (2002) provides that, unless provided 
elsewhere in Chapter 51, the effective date of an award based 
on a claim of increase "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(b)(2) 
provides an exception to this general rule, stating that the 
effective date of an award of increased compensation shall be 
"[t]he earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."

38 C.F.R. § 3.400 (2008), the implementing regulation for 
U.S.C.A § 5110, similarly states that "[e]xcept as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."

The exception for claims for increased disability ratings is 
addressed in 38 C.F.R. § 3.400(o), which does not differ from 
38 U.S.C.A. § 5110(b)(2), other than to insert the word 
"factually" before "ascertainable".

The Veteran was initially granted entitlement to service 
connection for an acquired psychiatric disability effective 
October 1968, following his discharge from service, and 
assigned a 30 percent disability rating.  In May 1970, the 
Veteran's disability rating was reduced effective August 1970 
to 10 percent disabling and in June 1972 was reduced again to 
0 percent disabling effective September 1972.  The Veteran 
did not appeal these decisions and they became final.  38 
U.S.C.A. §7104(b); 38 C.F.R. § 20.1100.

Following those decisions, the next communication received by 
VA regarding the severity of the Veteran's acquired 
psychiatric disability was a claim for increased compensation 
dated February 10, 1998.  In July 2000, the RO assigned a 100 
percent disability rating effective February 10, 1998, the 
date of the Veteran's claim.  The earliest effective date the 
Veteran's could have been assigned as a matter of law was 
February 1997.  See 38 U.S.C.A. § 5110(b)(2) (an effective 
date prior to the date of the claim will be assigned "[t]he 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.").  

Even assuming that the Veteran's acquired psychiatric 
disorder became severe enough to warrant a 100 percent 
disability rating at some date far earlier than February 10, 
1998, because the Veteran did not file a claim for an 
increased rating within one year of that date, he cannot now 
try to use that date as the effective date of his increased 
disability rating.  

Furthermore, to the extent that the Veteran is claiming that 
the RO erred by not assigning an effective date up to one 
year prior to the date of his claim, this appears to be a 
disagreement with how the RO evaluated the facts of the case 
which is not sufficient to constitute CUE.  

Under 38 C.F.R. § 4.132, Diagnostic Code 4.132 (2008 ) a 100 
percent rating will be assigned for an acquired psychiatric 
disorder when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2008). 

As part of his claim in February 1998, the Veteran submitted 
VA and private treatment records from as far back as October 
1996.  The evidence of record shows that despite his serious 
mental problems, the Veteran was employed prior to November 
1999 and had maintained steady employment for many years.  As 
such, the Veteran did not suffer from "total" occupational 
and social impairment.  Nor was there evidence in the earlier 
records of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; or 
grossly inappropriate behavior.  Instead, the evidence 
suggests that the Veteran became increasingly ill during the 
claims process.  As such, the Board cannot find that the RO's 
decision not to assign an earlier effective date warrants a 
different outcome about which reasonable minds could not 
differ.  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the July 2000 rating decision shows 
that the correct facts regarding the severity of the 
Veteran's acquired psychiatric disorder, as they were known 
at the time, were before the adjudicator.  Nor is there 
evidence that the July 2000 rating decision incorrectly 
applied the statutory and regulatory provisions extant at 
that time.

The appellant's claim for CUE fails because application of 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 to the evidence of 
record at the time of the July 2000 rating decision does not 
indicate a manifestly different outcome upon which reasonable 
minds could not differ and there is no indication that the 
facts, as known at the time, were not before the RO in July 
2000.

Having determined that there was no CUE in the July 2000 RO 
decision , the Veteran's claim for an earlier effective date 
for a 100 percent disability rating for his service connected 
disability must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The VCAA duties to notify and assist do not apply to claims 
for review of a prior final regional office decision on the 
basis of clear and unmistakable error (CUE).  See Parker v. 
Principi, 15 Vet. App. 407 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the Veteran's 
right shoulder disability is properly rated, the appeal 
arises from a claim for entitlement to service connection, 
not an increased rating claim.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999) (explaining that a disagreement 
with an initial rating assigned for a disability following a 
claim for service connection is part of the original claim 
and technically not a claim for an increased rating).  
Regardless, Vazquez-Flores notice was provided in August 2008 
and the claim was readjudicated in a November 2008 
supplemental statement of the case.  

The VCAA duty to notify with respect to the Veteran's claims 
for an increased rating for his right shoulder disability and 
for entitlement to special monthly compensation for loss of 
use of a creative organ was satisfied prior to the RO's 
rating decisions by way of letters sent to the Veteran in 
March and November 2006 that informed him of what evidence 
was required to substantiate his claim, what evidence was 
required to reopen a prior claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  The letters 
also informed him of how VA assigns disability ratings and 
effective dates.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records 
and private treatment records.  The veteran was also afforded 
VA examinations in December 2002 and October 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


